Order denying motion to bring in parties defendant affirmed, with ten dollars costs and disbursements to the plaintiff and ten dollars costs and disbursements to the respondents Russ and Stillman. It is well settled law that under section 193 of the Civil Practice Act*  defendant, the maker of the note, cannot against plaintiff’s protest bring in drawee-indorsers as parties defendant to try out against them a claimed cause of action for damages based on wrongful diversion of the note. Order denying motion for summary judgment reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Defendant presents nothing to indicate that the Utica Trust and Deposit Company did not obtain title to the promissory note as a holder in due course. (Neg. Inst. Law, §§ 91, 95.)  Therefore, plaintiff is a holder in due course, there being nothing in the record to show that it had been itself a party to any fraud or illegality. (Neg. Inst. Law, § 97.) All concur.